     Evan D. Schwab (10984)
 1   SCHWAB LAW FIRM PLLC
     7455 Arroyo Crossing Parkway, Suite 220
 2   Las Vegas, Nevada 89113
     T: 702-761-6438
 3   F: 702-921-6443
     evan@schwablawnv.com
 4
     Attorneys for Plaintiff Dr. Daniel Nuzum
 5
     Joseph R. Ganley (5643)
 6   David M. Doto (11796)
     HUTCHISON & STEFFEN, PLLC
 7   Peccole Professional Park
     10080 West Alta Drive, Suite 200
 8   Las Vegas, Nevada 89145
     T: 702-385-2500
 9   F: 702-385-2086
     JGanley@hutchlegal.com
10   DDoto@hutchlegal.com
11   Attorneys for Defendants Epigenetic Labs LLC d/b/a Organixx,
     Jonathan Hunsaker, and TeriAnn Trevenen
12

13                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
14

15    DR. DANIEL NUZUM, an individual;
                                                         Case No. 2:19-cv-01509
16                   Plaintiff,

17    v.                                                 STIPULATION TO EXTEND
                                                         DEFENDANTS’ TIME TO ANSWER
18    EPIGENETIC LABS LLC d/b/a ORGANIXX,                OR RESPOND TO COMPLAINT
      a Nevada Limited Liability Company;                (Second Request)
19    JONATHAN HUNSAKER, and individual;
      TERIANN TREVENEN an individual; JOHN
20    DOES 1 – 10; ROE CORPORATIONS 1 – 10.

21                   Defendants.

22
            Pursuant to Local Rule IA 6-1, Plaintiff Dr. Daniel Nuzum (“Plaintiff”) and Defendants
23
     Epigenetic Labs LLC d/b/a Organixx (“Organixx”), Defendant Jonathan Hunsaker (“Hunsaker”), and
24
     Defendant TeriAnn Trevenen (“Trevenen”) (collectively “Defendants”), submit this stipulation to
25
     extend Defendants’ time to answer or respond to Plaintiff’s Complaint to and including April 24, 2020.
26
            WHEREAS, Plaintiff filed his Complaint on August 29, 2019;
27
            WHEREAS, Defendants’ counsel accepted service of the Complaint on February 19, 2020;
28



                                                   -1-
 1          WHEREAS, Defendants’ responses to the Complaint were initially due on March 11, 2020;
 2          WHEREAS, in a stipulation so-ordered by the Court, the parties agreed to extend Defendants’
 3   time to answer or otherwise respond to the Complaint from March 11, 2020 to April 10, 2020, to
 4   accommodate their ongoing settlement discussions (Dkt. No. 12);
 5          WHEREAS, the parties now agree to further extend the time for Defendants, and each of them,
 6   to answer or respond to the Complaint to and including April 24, 2020, so that the parties can continue
 7   their ongoing settlement discussions, and, if further litigation is necessary, to allow Defendants
 8   adequate time to prepare their responses to the Complaint in light of disruptions caused by the COVID-
 9   19 public health crisis;
10          WHEREAS, this is the parties’ second stipulation for an extension of Defendants’ time to
11   answer or respond to the Complaint;
12
     ///
13

14
     ///
15

16   ///

17
     ///
18

19
     ///
20

21   ///

22

23   ///

24
     ///
25

26
     ///
27

28   ///




                                                    -2-
 1          NOW, THEREFORE, it is hereby stipulated and agreed that the time in which Defendants

 2   shall answer or respond to Plaintiff’s Complaint is extended up to and including April 24, 2020.

 3
     Dated: April 7, 2020                     SCHWAB LAW FIRM PLLC
 4

 5
                                              By: /s/ Evan D. Schwab
 6                                                Evan D. Schwab (10984)
                                                  7455 Arroyo Crossing Parkway, Suite 220
 7                                                Las Vegas, Nevada 89113
 8                                                  Attorneys for Plaintiff Dr. Daniel Nuzum
 9
     Dated: April 7, 2020                     HUTCHISON & STEFFEN, PLLC
10

11                                            By: /s/ Joseph R. Ganley
                                                  Joseph R. Ganley (5643)
12                                                David M. Doto (11796)
                                                  Peccole Professional Park
13                                                10080 West Alta Drive, Suite 200
                                                  Las Vegas, Nevada 89145
14
                                                    Attorneys for Defendants Epigenetic Labs LLC
15                                                  d/b/a Organixx, Jonathan Hunsaker, and
                                                    TeriAnn Trevenen
16

17
     IT IS SO ORDERED.
18
              4-8-2020
     Dated: _________
19
                                                  ________________________________________
20
                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                                                   -3-
